Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 1 of 30 PageID #:
                                  14633


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 TOTAL REBUILD, INC.                       )
                                           )
       Plaintiff/Counterclaim-Defendant,   )       Case No. 6:15-cv-01855-TAD-CBW
                                           )
 v.                                        )       JUDGE TERRY A. DOUGHTY
                                           )
 PHC FLUID POWER, L.L.C.,                  )       MAGISTRATE JUDGE WHITEHURST
                                           )
       Defendant/Counterclaim-Plaintiff.   )       JURY TRIAL DEMANDED
                                           )


       DEFENDANT PHC FLUID POWER, LLC’S MEMORANDUM IN SUPPORT OF
             MOTION FOR ATTORNEYS’ FEES UNDER 35 U.S.C. § 285




                                               i
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 2 of 30 PageID #:
                                  14634


                                                            TABLE OF CONTENTS


   I.         INTRODUCTION ........................................................................................................................... 1
   II.        APPLICABLE FACTS AND EVIDENCE .................................................................................... 3
         A. PHC Prevailed on Its Inequitable Conduct Counterclaim and Defense Despite Mr. Lavergne’s
         Ever-Changing and Contradictory Tales. ............................................................................................ 3
         B. Both Prior to and During this Case, Mr. Lavergne, Total, and Total’s Counsel Concealed
         Documents and Information. ............................................................................................................... 7
         C. Total and its Counsel Took Wholly Unreasonable Infringement Positions Including Some in
         Contravention of the Court’s Orders. ................................................................................................ 12
         D. Unreasonable Settlement Demands ........................................................................................... 16
         E. Total and its Counsel Repeatedly Made False Assertions That PHC Engaged in Litigation
         Misconduct. ........................................................................................................................................ 17
         F.      Total Fought to Save Its LUPTA Claims But Dropped It at the Last Moment. ....................... 19
         G. PHC’s Requests Only Its Reasonable Attorneys’ Fees, Costs, and Expenses. ........................ 19
   III.          LAW AND ARGUMENT ......................................................................................................... 20
         A. This is an Exceptional Case Warranting Attorney Fees and Expenses. ................................... 20
         B.      The Attorneys Fees and Expenses Must Be Assessed Jointly and Severally. .......................... 22




                                                                               ii
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 3 of 30 PageID #:
                                  14635


                                                     TABLE OF AUTHORITIES


 Cases
 Allen v. C & H Distribs, L.L.C., 813 F.3d 566 (5th Cir. 2015)....................................................... 24
 Colonial Oaks Assisted Living Lafayette, v. Hannie Dev. Inc., No. 6:18-CV-01606, 2019 WL
    3251379 (W.D. La. Jun. 14, 2019) ............................................................................................. 23
 Cooper v. Primary Care Solutions, Inc., No. CV16259EWDCONSENT, 2017 WL 1086186 (M.D.
    La. Mar. 21, 2017) ..................................................................................................................... 23
 Endotech USA v. Bio Comp. Intern. PLC, No. CIV. A. 00–0957., 2000 WL 1594086 (E.D. La. Oct.
    24, 2000) .................................................................................................................................... 22
 Energy Heating, LLC v. Heat On-The-Fly, LLC, 889 F.3d 1291 (Fed. Cir. 2018) ......................... 21
 Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 82 (E.D. Tex. 2017) ............................................ 20
 Mathis v. Spears, 857 F.2d 749 (Fed. Cir. 1988) ........................................................................... 20
 Octane Fitness, LLC v. ICON Health & Fitness, Inc., 524 U.S. 545 (2014) .................................. 20
 Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Fed. Cir. 2011) ........................... 21
 Total Rebuild, Inc. v. Streamline Hose & Fitting Inc., No. 6:15-cv-01172 (W.D. La. Filed Apr. 9,
    2015) ............................................................................................................................................ 1
 Tubos de Acero de Mexico, S.A. v. Am. Intern. Inv. Corp., Inc., 292 F.3d 471 (5th Cir. 2002) ...... 22
 Statutes
 35 U.S.C. § 285 ............................................................................................................................. 20




                                                                          iii
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 4 of 30 PageID #:
                                  14636


 I.      INTRODUCTION

         The Court has found the ’428 Patent is unenforceable and thus Total Rebuild, Inc.’s patent

 infringement claims have failed. Total Rebuild, Inc.’s claim under the Louisiana Unfair Trade Practices

 Act (“LUPTA”) also failed because it dropped that claim in the proposed pretrial order despite moving

 forward with that claim since the lawsuit was filed. As will be explained in detail, this is truly an

 exceptional case in all aspects and one for which Defendant/Counterclaimant PHC Fluid Power, LLC is

 entitled to attorney fees, expenses, and costs under 35 U.S.C. § 285, Louisiana R.S. 51:1405, equity, and

 the inherent power of this Court as well as pre-judgment and post-judgment interest. Indeed, this case is

 ripe for inclusion in a patent textbook on how not to go about (1) obtaining a patent, (2) asserting a patent,

 (3) conducting discovery, and (4) taking ever-twisting positions that defy law and fact.

         Terry Lavergne, through his alter ego Plaintiff Total Rebuild, Inc. (collectively with Mr.

 Lavergne, “Total”), filed this lawsuit on June 11, 2015 (which was the second lawsuit for infringement

 of the ’428 Patent—                                                                                          ).

 Total Rebuild, Inc. v. Streamline Hose & Fitting Inc., No. 6:15-cv-01172 (W.D. La. Filed Apr. 9, 2015);

 Mot. Ex. 3. Until approximately November 2017, Total demanded a 25% royalty on gross revenues of a

 wide swath of systems and products in what was effectively a demand for a payment equal to 25% of

 PHC’s gross revenues from April 3, 2012, with an ongoing royalty of 25% of PHC’s gross revenues.

 Around November 2017, Total reduced its demand to a 25% royalty on the profits from PHC’s systems

 from April 2, 2012 through the life of the patent (approximately 14.5 years left at the time the demand

 changed). At the last judicial settlement conference, Total continued to demand tens of thousands of

 dollars. In its final exhibit list for the jury trial, Total included an expert report for a damages expert who

 alleged Total was entitled to nearly $30,000.

         The demands for money are just one factor in the scheme and pattern of meritless litigation by

 Total and its attorneys, who have known of the claims were frivolous and bad faith for years. In

 September 2015 (mere months after the lawsuit was filed), PHC’s counsel advised Total and its counsel


                                                       1
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 5 of 30 PageID #:
                                  14637


 via letter that the LUPTA claim was without merits. On August 24, 2016, PHC’s counsel provided to

 Total and its counsel screen captures of Total’s display of the millennium test system on Total’s website

 in February 6, 2005 and demanded withdrawal of Total’s claims because the patent was unenforceable

 due to inequitable conduct. The Court relied in part on the images on that website because, at trial, Mr.

 Lavergne testified the systems shown on the website going back to 2002 had all the elements of claim 1

 of the ’428 Patent. Further, Total and its attorneys engaged in outright intentional discovery misconduct

 that resulted in late production of invoices that conclusively proved Total sold systems that had all

 elements of claims 1 and 16 years prior to Mr. Lavergne’s filing the provisional application. The invoices

 were only produced the day before a Court-ordered forensic examination of Total’s computer network.

 As is set forth herein, Mr. Lavergne and his counsel gave often contradictory statements to PHC’s

 counsel, to the Court (both orally and in writing), and throughout discovery.

         Total’s infringement and LUPTA claims were and always have been frivolous, vexatious

 targeting of a competitor, and made in bad faith. As shown by the evidence supporting inequitable

 conduct, Mr. Lavergne knew he fraudulently obtained the ’428 Patent. His attorneys either knew or

 should have known with any reasonable pre-filing (and certainly post-filing) investigation the patent

 would not be enforceable. Total’s attorneys either knew or should have known that there were no bases

 in law or fact for the LUPTA claim. Other than cross-examining deponents noticed by PHC, Mr.

 Lavergne and his attorneys took only a single deposition (that of PHC) and never took the deposition of

 any other witness to the alleged wrongdoing at issue in the patent or LUPTA claims. Even to the end,

 after the Court had warned Total that it was “out of strikes” because Total continued to assert claims of

 infringement of systems that could not infringe (e.g. systems with no pump in the bunker), Total

 submitted an exhibit list in which more than 50% of the exhibits referenced or related to systems that

 were expressly excluded. At trial, the frivolous and vexatious tactics continued with Mr. Durio’s attempt

 to add an “expert witness” who was not on the bench trial exhibit list and who had not met any

 requirement of Federal Rule of Civil Procedure 26 pertaining to the subject matter of the bench trial. Mr.


                                                     2
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 6 of 30 PageID #:
                                  14638


 Durio’s co-counsel, Ryan Goudelocke, followed Mr. Durio’s pattern and on the final day of trial

 submitted an exhibit that likewise was not on the exhibit list. Yesterday, Total filed another motion asking

 for a hearing to present Mr. LaFleur’s testimony on how systems without a pump in a bunker could be a

 good faith basis for infringement.

         From beginning to the very end (and no doubt at any hearing on this Motion), Total and its

 counsel have pursued and continue to pursue a case that had no good faith bases in law or fact. No

 reasonable attorney of any level of experience, certainly not three lead counsel with decades of legal

 experience including two who are registered patent attorneys (Stagg and Goudelocke), and an associate

 who is a registered patent attorney (Manuel), could have brought this case or continued this case without

 knowing of Total’s fatal legal and factual positions. The result is PHC spent over $1.3 million in fees and

 expenses with the specter of litigation hanging over it for four years to protect the company (and by

 implication its owners and employees) from an untruthful predator who sought to take 25% of PHC’s

 gross revenues for a 20-year period. From its baseless beginnings to its willful discovery deception to its

 push to introduce precluded documents and surprise witnesses and documents, and its newest frivolous

 motion practice, Total and its counsel have engaged in extraordinary and reprehensible litigation that

 must be soundly rebuked and remedied with the assessment, jointly and severally against Mr. Lavernge,

 Total, his individual counsel, and their firm, of all attorney fees, expenses, and costs incurred by PHC

 from the first demand letter through the completion of this case including but not limited to any appeals.

 II.     APPLICABLE FACTS AND EVIDENCE

         A.      PHC Prevailed on Its Inequitable Conduct Counterclaim and Defense Despite Mr.
                 Lavergne’s Ever-Changing and Contradictory Tales.

         The primary invention claimed in the ’428 Patent is a pressure testing system wherein the high-

 pressure pneumatics testing equipment—i.e., one or more pumps—is in the safety housing were testing

 occurs. (Trial Ex. 1 at col. 1, ll. 64-67). Claims 1 and 16 of the ’428 Patent are directed to such system

 (and the method of the system), and neither claim recites an interlock feature whereby a sensor at the



                                                      3
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 7 of 30 PageID #:
                                  14639


 door of the safety housing is coupled to a bleed valve to relieve pressure if the door is opened during

 testing (“Interlock Feature”). (Id. at col. 6, ll. 27-43, col. 8, ll. 12-27).

         On August 24, 2016, PHC’s counsel sent to Total’s counsel screen captures obtained from the

 Wayback Machine. (Dkt. 189-1 at ¶ 9; Dkt. 189-16). The screen captures show Total’s website as it

 existed prior to the Critical Date and clearly show offers for sale and public uses of Millennium Test

 Systems that anticipated claim 1 of the ’428 Patent. (Id.). In that letter, PHC requested that Total dismiss

 all claims within the next 10 days because the ’428 Patent was unenforceable due to inequitable conduct.

 (Id.). PHC also asserted it would send a Rule 11 motion if Total did not comply. (Id.). Total and its

 counsel rejected the letter and did not drop the lawsuit.

         On January 11, 2017, PHC’s counsel sent Total’s counsel Total invoices obtained from third-

 party Cory Polk clearly showing sales, installations, and demonstrations of Millennium Test Systems that

 practiced claims 1 and 16 of the ’428 Patent prior to the August 8, 2007 critical date. (Dkt. 189-1 at ¶ 17;

 Dkt. 189-25). Total refused to dismiss its patent claims and maintained the Millennium Test Systems

 were not material.

         Then, in its Motion for Summary Judgment Denying Defendant’s Affirmative Defense and

 Counterclaim for Inequitable Conduct (Dkts. 169, 170), Total asserted there was no inequitable conduct

 because Mr. Lavergne did not intend to deceive the USPTO. Total explained

         Mr. Lavergne, under the instruction of Mr. Phung and his obligation to disclose
         information which is material to the patentability of his application, directed Total’s
         office manager, Ms. Benoit, to provide Mr. Phung with information regarding the
         Millennium Test System, and that Ms. Benoit failed to do so. Having delegated Ms.
         Benoit to provide such information to Mr. Phung, Mr. Lavergne believed that the
         Millennium Test System had been disclosed.

  (Memo. in Support of Mot. for Summ. J. at 8, Dkt. 170-1). In its Ruling denying Total’s Motion, the

 Court held “[t]hat explanation is shaky when considered on its own; it becomes implausible when paired

 with circumstantial evidence suggesting Lavergne intended to deceive the PTO.” (Dkt. 252 at 4-5). Yet,

 despite this rebuke, Total and its counsel continued to press the case forward.



                                                          4
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 8 of 30 PageID #:
                                  14640


         In its Pretrial Memorandum, Total indicated it would take a new position in view of the Court’s

 holding that its previous position was “implausible.” Total indicated it would argue Mr. Lavergne

 believed he was only patenting the interlock feature of claims 3-5, 11-15, and 18-19 and accidentally

 patented the pump-in-the-bunker concept. (Pretrial Mem. at 7, ¶¶ 6-7, Dkt. 344). Total ignored its

 contrary positions in the Verified Complaint and Amended Complaint that “[i]n use, an explosion proof

 safety housing provides a novel means of testing without the typical risk of injury from failure of safety

 equipment,” its description of the invention as a pressure testing system without an interlock, and its

 assertion that Mr. Lavergne was the sole inventor of the claimed inventions. (Verified Compl. at ¶¶ 7, 8,

 10, Dkt. 1; First Am. and Restated Compl. at ¶¶ 7, 8, 10, Dkt. 22). Total also ignored an email sent by

 Mr. Lavergne to a third party wherein Mr. Lavergne asserted that “[a]ny system here the pumps are in

 the bunker will infringe on my patent” (Trial Ex. 154); Total’s prior assertion that PHC infringed claims

 1 and 16 (Total’s Disclosure of Asserted Claims at 2, Dkt. 71-5); the contemporaneous notes Mr. Phung

 took while talking with Mr. Lavergne while preparing the application that issued as the ’428 Patent (Trial

 Exs. 187, 193); and even the summary of the invention forwarded by Mr. Lavergne to Mr. Phung (Trial

 Ex. 182). To rectify its previous assertion that Mr. Lavergne asked Ms. Benoit to disclose pre-Critical

 Date sales of Millennium Test Systems to Mr. Phung, Total asserted Mr. Lavergne asked her to make the

 disclosures “having no knowledge of whether such was required.” (Pretrial Mem. at 8, ¶ 12). Total’s new

 position was even more implausible, convoluted, inexplicable, and devoid of credibility than its original

 position.

         At trial, Mr. Lavergne, the sole owner and director of Total, did not dispute and in fact admitted

 Total sold, installed, and demonstrated numerous Millennium Test Systems (including the ones identified

 Mr. Polk) wherein the pumps were in the safety housing (and that met all of the other elements of claims

 1 and 16) and offered for sale on its website (as shown on the screen captures from the Wayback Machine)

 such systems long before the August 8, 2007 Critical Date of the ’428 Patent. (Trial Tr. at 21:5-22:17,

 85:21-86:25, Sept. 13). The offers for sale, sales, installations, and demonstrations were material to the


                                                     5
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 9 of 30 PageID #:
                                  14641


 patentability of the ’428 Patent because at least claims 1 and 16 would not have issued had they been

 disclosed to the PTO. There was never any dispute the offers for sale, sales, installations, and

 demonstrations of Millennium Test Systems were material to patentability, and that Mr. Lavergne was

 substantially involved with and knew of them. (Trial Exs. 107-12, 123-28, 130, 134-39, 141-43).

         Within the first half hour of day one of the bench trial, Mr. Lavergne quickly admitted that he

 believed he invented the system in claim 1 and method in claim 16 and intended to patent the system in

 claim 1 and method in claim 16. (Trial Tr. at 20:14-16, 23:4-6, Sept. 12). This is directly contrary to the

 representations of the proof found in Total’s proposed findings of fact where Total represented that Mr.

 Lavergne did not intend to patent the systems and method in claims 1 and 16 respectively. Also contrary

 to his prior testimony that he had asked Ms. Benoit to disclose pre-Critical Date sales of Millennium Test

 Systems to Mr. Phung, he stated at trial he had not instructed Ms. Benoit to disclose such sales. (Id. at

 43:20-46:13).

         During Mr. Lavergne’s direct examination on the second day of the bench trial, he again changed

 his story. He asserted he only understood the claims of the ’428 Patent to cover systems with the interlock

 feature. On cross, it was clear he was being untruthful because he testified he understood all elements of

 claim 1 in the provisional application, claim 1 in the utility patent application, and claims 1 and 16 of

 the ’428 Patent. (Trial Tr. at 61:19-62:5, 66:8-11, 75:5-7, 91:11-22, 92:24-93:4, Sept. 12; Trial Tr. at

 81:6-9, 87:3-89:17, 90:3-14, Sept. 13). He further testified none of those claims referenced a sensor,

 which is necessary for the interlock feature. (Trial Tr. at 42:6-11, 50:19-20, 66:8-11, Sept. 12; Trial Tr.

 at 80:7-11, Sept. 13). Total’s counsel’s theory at closing that Mr. Lavergne feigned ignorance that he did

 not understand the difference between a claim and a patent simply was not credible nor supportable by

 the evidence. (Trial, Tr. at 114:4-13, 117:19-118:3, Sept. 12).

         On September 13, 2019, this Court issued its Preliminary Findings of Fact and Conclusions of

 Law. (Dkt. 388). In that ruling, the Court found the ’428 Patent unenforceable for inequitable conduct

 because (1) Mr. Lavergne had withheld material prior art comprising Total’s Millennium Test Systems


                                                     6
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 10 of 30 PageID #:
                                   14642


  from the PTO during prosecution of the application that issued as the ’428 Patent, and (2) Mr. Lavergne

  had done so with deceptive intent to deceive the PTO. (Id.).

          B.       Both Prior to and During this Case, Mr. Lavergne, Total, and Total’s Counsel
                   Concealed Documents and Information.

          Mr. Lavergne, Total, and Total’s counsel concealed highly relevant and material documents;

  gave a false address for a key witness; and offered false answers to discovery in an attempt to evade

  PHC’s finding evidence of the sales, installations, and demonstrations that were the underlying factual

  bases for the inequitable conduct claim. But for PHC’s efforts and expense incurred, such documents,

  witness, and revised discovery responses would not have been obtained.

          On August 5, 2016, PHC served its First Set of Interrogatories and Requests for Production on

  Total (“First Discovery Requests”). (Dkt. 189-11; Dkt. 189-1 at ¶ 5). Several of the First Discovery

  Requests were directed to Total’s sale of pressure testing systems sold on or before August 7, 2007, the

  Critical Date of the ’428 Patent, because these systems could invalidate the ’428 Patent. Id. On September

  2, 2016, Total served its responses (“First Responses”). (Dkt. 189-1 at ¶¶ 6-8; First Disc. Resps, Dkt.

  189-12; Exhibits A-C to First Disc. Resps, Dkts. 189-13, 189-14, 189-15; Trial Exs. 256, 257). In

  response to the Interrogatory No. 3 request of “List by customer and date all offers for sale and/or sales

  by Plaintiff of pressure testing systems,” Total provided three Exhibits A, B, and C. (First Disc. Resps,

  Dkt. 189-12; Exhibits A-C to First Disc. Resps, Dkts. 189-13, 189-14, 189-15).

          Exhibit A comprised a list of invoices. (Trial Ex. 257). Exhibit B comprised seven undated

  pictures of pressure testing systems. (Dkt. 189-14). Exhibit C comprised the invoices in Exhibit A. (Dkt.

  189-15). The earliest dated invoice identified in Exhibits A and C was an August 22, 2008 invoice to

  Cameron. (Trial Ex. 257). August 22, 2008 was just 14 days after the filing date of the provisional

  application. (Trial Ex. 1).

          Total’s First Responses also included the following: “the subject matter of the ’428 Patent was

  reduced to practice approximate at the time Mr. Lavergne filed U.S. Provisional Application No.



                                                      7
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 11 of 30 PageID #:
                                   14643


  61/188,435 on August 8, 2008” (Trial Ex. 256 at Resp. 4); “[t]he conception, reduction to practice,

  design, and development of patent application Serial No. 13/398,209 were conducted in-house at Total’s

  business location and did not involve documentation as all activities were carry [sic] out as physical

  experimentation” (Trial Ex. 256 at Resp. 11); and “[a] prototype device was developed during the

  reduction to practice of the ’428 Patent apparatus. Such prototype was never publicly disclosed or in

  public use, being kept exclusively at Total’s business facility and shielded from the public. Such device

  was constructed for purely experimental purposes and was never offered for sale or sold.” (Trial Ex. 256

  at Resp. 6).

          On August 24, 2016, PHC’s counsel sent Total’s counsel a discovery deficiency letter with screen

  captures of Total’s website from before August 8, 2008 that appeared to demonstrate that the invention

  was on sale before the Critical Date. (Dkt. 189-1 at ¶ 9; Dkt. 189-16). Neither Total nor its counsel

  responded with any recognition of the significance of those images, which was shown at trial to depict

  systems that met all elements of claims 1 and 16 of the ’428 Patent years prior to the Critical Date. (See

  Trial Ex. 260).

          On October 7, 2016, PHC’s counsel sent Total’s counsel a second discovery deficiency letter.

  (Dkt. 189-1 at ¶ 21; Dkt. 189-17). Besides asserting that Total’s responses to Requests Numbers 3 and

  44 were deficient, PHC asserted in the October 7 letter:




  (Id.). On October 27, 2016, Total provided a response letter, Supplemental Answers to PHC’s First Set

  of Interrogatories and Requests for Production (“Total’s Supplemental Answers”) and produced Exhibit

  G. (Trial Ex. 260). The response letter asserted:




                                                      8
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 12 of 30 PageID #:
                                   14644




  (Id.). Total’s Supplemental Answers included the following response to Request Number 3:




  (Trial Ex. 260). Exhibit G included five invoices, the earliest being dated September 26, 2007, which is

  just over a month after the critical date. (Id.). Exhibit G also included an invoice dated December 3, 2007

  to Cameron addressed to “Cory Polk.” (Id.). This was the first time that Mr. Polk had been identified or

  disclosed in any manner during the litigation.

          On November 14, 2016, PHC’s counsel sent Total’s counsel the following email:




  (Dkt. 189-1 at ¶ 11; Dkt. 189-19). On November 16, 2018, Total responded:




  (Dkt. 189-1 at ¶ 12; Dkt. 189-20). This is contrary to Mr. Lavergne’s deposition testimony at trial when

  he said his counsel was wrong. (Trial. Tr. 55:10-14, Sept. 13).

          On November 28, 2016, PHC’s counsel responded to Total’s November 16 email via a discovery

  deficiency letter that included screen captures of the MTS on Total’s website as seen on February 12,

  2003 and January 7, 2009. (Dkt. 189-1 at ¶ 13; Dkt. 189-21). The letter explained that Total’s objection

  to Interrogatory 3 on the basis that Total did not sell pressure safety systems prior to the Critical Date



                                                      9
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 13 of 30 PageID #:
                                   14645


  was contradicted by the screen captures, which indicated “Millennium Test Systems are the market

  standard for safety and excellence.” (Dkt. 189-1 at ¶ 13; Dkt. 189-21) (emphasis added).

          On December 1, 2016, PHC demanded Total supplement its response to Interrogatory 7:




  (Dkt. 189-1 at ¶ 14; Dkt. 189-22). On December 16, 2016, Total updated its response to Interrogatory

  Number 7 to include persons identified in invoices that Total had produced, including:




  (Dkt. 189-23). However, Mr. Polk returned to the United States from Azerbaijan in 2010. (Dkt. 200 at

  15-10:18). Further, after Mr. Polk was located, Mr. Lavergne testified he met Mr. Polk in 2015 after he

  returned from Azerbaijan, and Mr. Polk made an offer to purchase Total’s business. (Dkt. 189-24 at Resp.

  7). Mr. Polk also testified he had had no plans to return to Azerbaijan. (Dkt. 200 at 107:17-25). Mr. Polk

  had saved many of his communications from 2006 and 2007 on a flash drive. (Id. at 136:11-137:10).

          On January 11, 2017, PHC sent Total a discovery deficiency letter. (Dkt. 189-1 at ¶ 17; Dkt. 189-

  25). Attached to the letter were documents provided by Mr. Polk, including a quote from Total Rebuild

  dated 2005/2006 and a PowerPoint, drawings, and images of a system that Total sold to and installed at

  Cameron in 2006. (Id.). The documents show that Total sold the claimed “invention” before the Critical

  Date of the ’428 Patent. Id. PHC demanded that Total supplement its discovery requests and “clearly


                                                     10
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 14 of 30 PageID #:
                                   14646


  indicate whether responsive documents once existed but no longer exist or are no longer in Total’s

  possession or control.” (Id.). Total responded on January 16, 2017, indicating that “[a]ny further

  documents which may have existed prior to what we gave you were disposed of years ago in the normal

  course and scope of Total’s business.” (Dkt. 189-1 at ¶ 18; Dkt. 189-26). Mr. Lavergne testified both at

  his deposition and at trial that there was no destruction in the normal course of business and no document

  retention policy.(Trial Tr. at 167:20-168:4, Sept. 12; Lavergne Dep. 303:16-304:15, Dkt. 198).

          On February 14, 2017, PHC filed a Motion to Compel in which it requested, inter alia, a forensic

  examination of Total’s computer system given Total’s changing positions. (Dkt. 85). The Motion laid

  out the extensive and costly efforts that PHC had gone through to identity and locate Cory Polk. (Id.). In

  response, Total asserted that it did not have any further documents. (Dkt. 93). On March 10, 2017, the

  Court ordered a forensic examination. (Dkt. 97 at 1-4). The Court also granted PHC its fees and held that

  the cost of the forensic examination may be shifted to Total. (Id.).

          On April 7, 2017, after the forensic examination was ordered but the day before the forensic

  examination was conducted, Total served supplemental discovery responses to Interrogatory 3 and

  Requests Numbers 3 and 44 and produced Exhibits H, I and J. (Trial Ex. 264). Exhibit H comprised

  approximately forty invoices and quotes for MTS, thirty-five of which were before the Critical Date of

  the ’428 Patent. (Id.). Many of these quotes and invoices are for systems that render one or more claims

  of the ’428 Patent invalid and were presented at trial. (Id.; Trial. Tr. at 76:2-82:7, 84:4-88:2, 88:16-89:12,

  90:6-101:17, Sept. 12; Trial Exs. 108-112, 123-126, 128, 136, 142).

          On August 10, 2017, in view of Total’s production of highly relevant invoices for MTSs the day

  before the forensic examination, PHC’s counsel sent Total’s counsel a proposed motion to shift the costs

  of the forensic examination to Total. (Decl. at ¶ 2, Mot. Ex. 1; Mot. Ex. 4). That motion set forth all the

  false and misleading statements made by Total’s counsel to the Court. Rather than have the motion filed,

  Total agreed to pay all costs associated with the forensic examination (over $14,000) without intervention

  by the Court. (Dkt. 189-1 at ¶ 20; Dkt. 191-10). Total also subsequently withdrew its assertion PHC


                                                       11
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 15 of 30 PageID #:
                                   14647


  infringed claims 1, 2, 6-10, and 16-17 of the ’428 Patent, implicitly acknowledging those claims were

  invalid over Total’s own sales of MTSs discovered by counsel for PHC or produced after the forensic

  examination was ordered. (Dkt. 189-1 at ¶ 3; Dkt. 189-9).

          Mr. Lavergne originally asserted that he conceived of “the concept of placing the testing systems

  inside a bunker along with the tools to be tested, wherein the test system may be operated from the outside

  of the bunker,” (Dkt. 189-12 at Resp. 4), the same subject matter that is claimed in each claim of the ’428

  Patent. However, after evidence of the invalidating sales of the MTS surfaced, Mr. Lavergne testified he

  obtained that concept from Baker Hughes in 2003 or 2004. (Dkt. 109 at 238:18-241:12). Mr. Lavergne’s

  own testimony demonstrates that he knew he did not conceive of that subject matter. For example, Mr.

  Lavergne testified that he had worked on the system at Baker Hughes in 2003 and 2004 and that Baker

  Hughes had installed similar systems throughout its facilities at that time. (Id. at 238:18-241:12).

  Nonetheless, Mr. Lavergne executed under penalty of perjury and submitted to the PTO a declaration

  that states: “I believe I am the original, first and sole inventor . . . of the subject matter which is claimed

  and for which a patent is sought on the invention entitled Improved Safety System.” (Dkt. 189-29; Trial

  Ex. 148).

          Mr. Lavergne was personally and substantially involved with at least a dozen offers for sale and

  sales of MTSs to Cameron extending back at least 21 months before August 8, 2007, the critical date.

  (Trial Exs. 107-126, 128-130, 134). These offers for sale and sales generated hundreds of thousands of

  dollars in sales for Total. Mr. Lavergne also had been advertising the MTS on Total’s website for years.

  (Trial Exs. 166-168). A comparison to the Wayback Machine captures to the system as allegedly offered

  on www.totalrebuild.com in 2009 shows the disclosure was unchanged. (Dkt. 189-21; Trial Exs. 166,

  167, 168).

          C.       Total and its Counsel Took Wholly Unreasonable Infringement Positions Including
                   Some in Contravention of the Court’s Orders.




                                                        12
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 16 of 30 PageID #:
                                   14648


          All claims of the ’428 Patent require at least one pump in the explosion proof safety housing. Yet

  after proceeding on that theory for years, Total changed course late in its contentions and through its final

  exhibit list for the jury trial, even after warnings of sanction for doing so, Total asserted the inexplicable

  contrary position that no pump needed to be in the housing.

          Pursuant to Rule 3-1(c) of the Local Patent Rules for the Eastern of Texas, which were expressly

  adopted by this Court (Dkt. 51 at 5), Total served on PHC patent infringement contentions that included

  “[a] chart identifying specifically where each element of each asserted claim is found within each

  Accused Instrumentality . . . .” (Dkt. 51-1 at 6). Total served upon PHC its Initial Infringement

  Contentions on August 23, 2016 (Dkt. 71-5); its Supplemental Infringement Contentions on January 3,

  2017 (Dkt. 85-31); and its Second Supplemental Infringement Contentions on August 27, 2018 (Dkt.

  189-10). In each of those contentions, Total identified the pump assemblies, which include the pumps to

  pressurize the device being tested, or the pumps themselves as the structure of the accused devices that

  meets the “high-pressure pneumatics testing equipment” limitation. In other words, Total asserted the

  “high-pressure pneumatics testing equipment” was only a pump or an assembly with a pump. In turn,

  this meant the claim limitation “high-pressure pneumatics testing equipment located within [the

  explosion-proof safety] housing” could only be met if a pump, whether or not in a pump assembly, was

  in the explosion-proof safety housing. Total never alleged any component not part of a pump assembly

  (such that if the pump assembly were in the safety housing, the pump of the pump assembly would also

  be in the safety housing) or a pump itself is the claimed high-pressure pneumatics testing equipment.

  Total did not do so because the claim limitation “high-pressure pneumatics testing equipment” could not

  reasonably be interpreted to include equipment without a pump.

          On December 10, 2018, after the close of discovery, Total served its Third Supplemental

  Infringement Contentions (“Third Contentions”) on PHC. (Dkt. 232-2). The Third Contentions, for the

  first time, alleged that system with their pumps outside the safety housing infringe. Total for the first time

  asserted, contrary to the ’428 Patent, that the claimed “high pressure pneumatics testing equipment” need


                                                       13
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 17 of 30 PageID #:
                                   14649


  not include a pump. In other words, Total had vastly expanded the theories (and potential accused systems

  and methods) by which it alleged PHC infringed. Moreover, Total argued the piping, tubing, and hose

  that connected the pumps to the device being tested were the “high-pressure pneumatics testing

  equipment.” That position was unreasonable because the piping, tubing, and hose that connected the

  pumps to the device being tested were claimed elsewhere—in the element “means within said housing

  for coupling said high-pressure pneumatics testing equipment to said high-pressure device for testing.”

  (Dkt. 382 at 2-9; Trial Ex. 1 at col. 6, ll. 36-8).

          On February 28, 2019, PHC filed a Motion to Strike Total’s Third Supplemental Infringement

  Contentions on the basis that they vastly expanded the scope of the theories under which Total claimed

  infringement. (Dkt. 243-1). PHC also requested, in the alternative, that the term “high-pressure

  pneumatics testing equipment” be construed. (Id.).

          On March 28, 2019, this Court granted the Motion to Strike, struck Total’s Third Supplemental

  Infringement Contentions, and ordered Total is “PRECLUDED from proceeding on any infringement

  theory not identified with sufficient specificity in its original infringement contentions, first

  supplemental infringement contentions, or second supplemental infringement contentions.” (Dkt. 263

  (emphasis in original)). The Court expressly held that Total’s Original, First Supplemental, and Second

  Supplemental Infringement Contentions “targeted systems using pumps or pump systems within an

  explosion-proof safety housing,” and in its Third Supplemental Infringement Contentions, “Total

  Rebuild takes a new position: it contends that a system using pumps or pump systems outside an

  explosion-proof safety housing can infringe its patent.” (Id. at 2). That holding was reiterated in this

  Court’s Ruling on PHC’s Motion in Limine. (Dkt. 282 at 3 (“In the Order granting Defendant’s Motion

  to Strike, the Court found that Plaintiff was improperly trying to expand its infringement contentions by




                                                        14
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 18 of 30 PageID #:
                                   14650


  taking the new position that ‘using pumps or pump systems outside an explosion-safety housing can

  infringe its patent.’”)).1

           On June 10, 2019, the Court issued its Memorandum Opinion and Order (“Claim Construction

  Order”). (Dkt. 278). In the Claim Construction Order, the Court held:

           Additionally, the Court’s construction indicates that plumbing and hoses that couple the
           high-pressure pneumatics testing equipment to the high-pressure device for testing are
           not the recited “high-pressure pneumatics testing equipment.” The “high-pressure
           pneumatics testing equipment” is a separately claimed element from the structure for
           “coupling said high-pressure pneumatics testing equipment to said high-pressure
           device.” The plain language of the claims requires both the “high-pressure pneumatics
           testing equipment” and the “means . . . for coupling” to be “within said housing.” To the
           extent that a party contends that plumbing and hoses are the recited “high-pressure
           pneumatics testing equipment,” the Court rejects that argument.

  (Dkt. 278 at 30). The Claim Construction Order, like the Ruling and Order on the Motion to Strike,

  expressly excluded the theories of infringement that Total attempted to add after discovery closed.

           On July 19, 2019, Total served its proposed pretrial order on PHC. (Dkt. 290-2). In its proposed

  pretrial order, to the astonishment of PHC, Total continued to accuse six systems with the pumps and

  pump systems outside of the alleged explosion-proof safety housing as infringing. (Id. at 3-5). Total

  continued assertion of these six systems was directly contrary to the Ruling and Order on the Motion to

  Strike and the Claim Construction Order.

           On August 29, 2019, this Court issued an order on PHC’s Motion in Limine regarding Pumps

  Outside Safety Housing. (Dkt. 328). In the Order, the Court unambiguously held that Plaintiff is

  precluded from asserting systems with the pumps or pumps outside the explosion-proof safety housing

  infringe. (Id.)




  1
   In a telling display of bad faith, Total ignored the Court’s order setting a Markman hearing for March 29, 2019 and, on
  March 28, 2019, requested the hearing be cancelled notwithstanding PHC was prepared to move forward. (Dkt. 265 at
  1). PHC then agreed to a Joint Stipulation to Submit the Markman Construction Hearing on the Briefs to reduce the
  burden on the Court and because PHC believed the Ruling and Order on the Motion to Strike precluded Total from
  asserting infringement by systems with pumps outside the bunker. Joint Stipulation to Submit the Markman Construction
  Hearing on the Briefs (Dkt. 265). Only after PHC so stipulated did Total maintain it would continue to assert infringement
  by systems with their pumps outside the bunker.


                                                             15
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 19 of 30 PageID #:
                                   14651


             On August 30, 2019, in response to a second motion in limine and to the astonishment of PHC,

  Total maintained that it would assert infringement by the six systems at trial and stated that it was PHC’s

  burden to show that they did not infringe. (Dkt. 331 at 1 n.1).

             Subsequently on August 30, 2019, PHC filed a Motion for Rule 11 Sanctions on the basis that

  Total assertion of infringement by the six systems was unreasonable and baseless. (Dkt. 332). Only after

  PHC filed the Motion for Rule 11 Sanctions and Other Relief did Total agree on proposed jury

  instructions that did not include those six systems. However, on September 13, 209, Total filed an Exhibit

  List for the jury trial that included numerous documents that were directed only toward the six systems

  at issue. (Dkt. 364 at Total’s Proposed Exs. 14-22, 24-35, 37-51). Total hoped to argue infringement of

  these systems at trial and refused to fully relinquish its assertions they infringed. Total’s assertion that

  the six systems infringed was and always has been baseless.

             In the joint jury instructions that were submitted to the Court, Total identified only two systems

  as infringing. (Dkt. 361-1). Total’s Expert opined that Total’s lost profits from these two systems was

  $17,850. (Dkt. 295-5 at 6 (first two tan entries represent alleged damages for two systems identified in

  Jury Verdict Form)). In other words, after over four years of ligation and the assertion of a patent that

  was unenforceable due to inequitable conduct, the best Total could do was allege less than $30,000 in

  damages.

             D.        Unreasonable Settlement Demands

             Total asserted throughout this litigation all systems manufactured or sold by PHC infringed

  the ’428 Patent. In its identification of accused instrumentalities pursuant to Patent Rule 3-1(b), Total

  simply listed all descriptions of equipment found in PHC’s marketing material as infringing.2 Total did

  so without regard to whether it had conducted a pre-suit investigation; it simply assumed all systems

  infringed. Total did so to exert maximum pressure on PHC to settle.



  2
      See Total’s Patent Rule 3-1(b) disclosures in its Dkt. 71-5 at 2-3; Dkt. 85-31 at 2-3; and Dkt. 189-10 at 2-3.


                                                                16
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 20 of 30 PageID #:
                                   14652


          From the filing of the lawsuit until approximately November 2017, Total demanded a 25%

  royalty on gross revenues of a wide swath of systems and products in what was effectively a demand for

  a payment equal to 25% of PHC’s gross revenues from April 3, 2012, with an ongoing royalty of 25%

  of PHC’s gross revenues. (Miller Decl. at ¶ 2).3 This demand was based on claims of infringement of

  the ’428 Patent, which has been conclusively found to be unenforceable, and a claim for violations of the

  Louisiana Unfair Trade Practices Act (“LUPTA”) that was abandoned by Total in the final proposed

  pretrial order. Around November 2017, Total reduced its demand to a 25% royalty on the profits from

  PHC’s systems from April 2, 2012 through the life of the patent (approximately 14.5 years left at the

  time the demand changed). (Id. at ¶ 3). At the last judicial settlement conference, Total continued to

  demand tens of thousands of dollars. In its final exhibit list for the jury trial, Total included an expert

  report for a damages expert who alleged Total was entitled to nearly $100,000. (Id. ¶ at 4). Despite

  knowing of the unenforceability of the patent, Total and its counsel continued to demand unreasonable

  sums of money for the life of the patent.

          E.       Total and its Counsel Repeatedly Made False Assertions That PHC Engaged in
                   Litigation Misconduct.

          There is not now nor has there ever been a good faith basis to assert PHC engaged in litigation

  misconduct. Total had full access to PHC files on its systems. On June 7-9, 2017, Chase Manuel, counsel

  for Total, spent over 20 hours at PHC’s Houston, Texas facility reviewing, inspecting, and scanning

  design documents, drawings, invoices, and other related documents for pressure testing systems sold by

  PHC on or after April 3, 2012, the date of issue of the ’428 Patent. (Dkt. 154-1 at ¶ 2).

          Over a year later, on July 23, 2018, this case was reassigned to Judge Brian A. Jackson. Dkt. 147.

  On August 22, 2018, Judge Jackson set trial for January 22, 2019. (Dkt. 149 at 1). Between June 7-9,

  2017 and August 22, 2018, Total did not: (1) serve any interrogatories or requests for production on PHC;


  3
   A simple calculation of a 25% royalty based solely on the gross revenue of the 9 systems in Royston’s Report (Dkt.
  295-5) would show the extreme magnitude of this demand over the 300 plus systems sold by PHC since 2012. The
  demanded royalty would easily be in the millions of dollars.


                                                          17
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 21 of 30 PageID #:
                                   14653


  (2) indicate that any of PHC’s discovery responses were deficient; (3) request additional inspection of

  PHC’s systems (or anything else from PHC); or notice or take a single deposition. Only after the Court

  set a trial date on August 22, 2018 did Total re-engage in discovery and actually attempt to identify

  specific allegedly infringing systems.4 The reason for Total’s inaction was simple—it knew the ’428

  Patent was invalid and/or unenforceable for inequitable conduct and was hoping to run out the clock.

           On September 17, 2018, Total moved to continue the trial date, alleging that PHC “has obstructed

  the imposition of an agreed scheduling order and the rapidly approaching trial date does not adequately

  allow for completion of discovery by the parties, or preparation of expert reports for trial.” (Dkt. 152 at

  1). The Court denied the motion, holding that Total’s allegations of discovery misconduct by PHC were

  “unsupported,” “the prejudice Plaintiff alleges as a result of the January 22, 2019 trial setting is likely

  attributable to Plaintiff’s failure to diligently prosecute its case over a three-year prior,” and “[i]f Plaintiff

  is prejudiced by the January 22, 2019 trial setting, it is because Plaintiff failed to exercise due diligence.”

  (Dkt. 161 at 3 n.5, 4, 4 n.6). The Court also stated that it “is troubled by Plaintiff’s serious yet unsupported

  allegations. Should the Court conclude that any party has made an unfounded allegation of litigation

  misconduct, the Court will sanction that party under its inherent authority.” (Id. at 3 n.5).

           On March 20, 2019, in its Opposing to PHC’s Motion to Strike, Total again attempted to blame

  PHC for its untimely infringement contentions. Total argued that “Total’s contentions were not filed

  under December 2018 because PHC delayed inspections by Total’s expert, Brian Fleur,” and

  “[t]hroughout this litigation, PHC has delayed, obfuscated, and restricted Total’s access to usable

  discovery regarding PHC’s allegedly infringing devices.” (Dkt. 253 at 2, 6).

           The Court again rejected Total’s claims. In its Ruling and Order on the Motion to Strike, the

  Court held:

           This is not the first time Total Rebuild has accused PHC Fluid Power of misconduct
           without supporting the accusations; it also did so in its briefing on a motion to continue.

  4
   The only discovery at all Total served during this period was a single set of requests for admission, which were served
  on November 2, 2017.


                                                            18
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 22 of 30 PageID #:
                                   14654


          (Doc. 152-2 at p. 4). In its ruling on that motion, the Court found that the accusations
          lacked support and warned the parties that sanctions could follow unfounded accusations
          of misconduct. (Doc. 161 at p. 3). The Court finds Total Rebuild’s unsupported
          accusations of misconduct as unpersuasive now as it found them then.

  (Dkt. 263 at 4-5). The simple fact is Total did not pursue discovery because it knew the ’428 Patent was

  invalid and/or unenforceable and that the vast majority of PHC’s systems could never infringe the ’428

  Patent. Yet, Total asserted in its opening statement at the bench trial that PHC was making false

  statements: “We're going to show that because most of the testimony they're going to present is based on

  false or actually untruthful assertions.” (Trial Tr. at 10:8-10, Sept. 12).

          F.       Total Fought to Save Its LUPTA Claims But Dropped It at the Last Moment.

          In the Verified Complaint and First Amended and Restated Complaint, Total asserted against

  PHC a claim for Unfair Competition and Unfair Trade Practices under the Louisiana Unfair Trade

  Practices Act, LSA-R.S. 51:1401 et seq. (Dkt. 1; Dkt. 22). Contrary to its response to PHC’s Motion to

  dismiss that claim (Dkt. 18), Total did not have a reasonable basis to assert this claim. Instead of simply

  dismissing it early on as PHC requested in August 2015, Total simply omitted it from the proposed

  Pretrial Order years later. (See generally Dkt. 310). The claim was omitted in no small part because Mr.

  Lavergne’s deposition revealed he had provided fishing trips, food, alcohol, and hundreds of bottles of

  hot sauce to customers and potential customers, which would be the very type of conduct Total asserted

  was unlawful. (Dkt. 198 at 258:13-259:4; Dkt. 200 at 121:2-123:9). There was not and never has been a

  good faith basis for Total’s LUPTA claim, which was admitted by Total’s last second drop of the claim.

          G.       PHC’s Requests Only Its Reasonable Attorneys’ Fees, Costs, and Expenses.

          PHC seeks its attorney fees and expenses in the amount of $1,309,510.02 ($1,174,276.98 in fees

  adjusted for the $16,960.56 previously paid by Total under Dkt. 99, and $135,233.04 in expenses), plus

  costs, prejudgment and post-judgment interest. PHC submits herewith as Exhibit 5 the Affidavit of Paul

  Herbert in support of its request for attorneys’ fees, expenses, and costs as evidence that the amounts

  requested by PHC in this four-plus year litigation are reasonable. The cost of the defense also is within



                                                        19
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 23 of 30 PageID #:
                                   14655


  the AIPLA reported range of the median for cost for patent infringement cases based on Total’s demands.

  (Miller Decl. at ¶12, Mot. Ex. 2; Mot. Ex. 12). PHC also submits herewith at Exhibits 6 and 10 the

  invoices for services rendered by counsel for PHC relating to this litigation. (Miller Decl. at ¶ 6, Mot.

  Ex. 2; Mot. Ex. 6; LaCour Aff. at ¶ 4, Mot. Ex. 10). This Court has the discretion to a PHC prejudgment

  interest given the exceptional nature of the case. Mathis v. Spears, 857 F.2d 749, 761 (Fed. Cir. 1988).

  Such pre-judgment interest should be at the rate of no less than the prime rate for borrowing funds of

  5.25% annualized using a 360-day year as shown currently shown by the Federal Reserve. (Miller Decl.

  at ¶ 13, Mot. Ex. 2; Mot. Ex. 13). PHC is entitled to post-judgment interest on the foregoing amounts in

  accordance with 28 U.S.C. § 1961 at 1.86%, which is the current yearly T-Bill rate according to the

  Federal Reserve. (Miller Decl. at ¶ 12, Mot. Ex. 2; Mot. Ex. 13).

  III.    LAW AND ARGUMENT

          A.      This is an Exceptional Case Warranting Attorney Fees and Expenses.

          “The court in exceptional cases may award reasonable attorney fees to the prevailing party.” 35

  U.S.C. § 285. There is no one standard for an exceptional case. “[A]n exceptional case is simply one that

  stands out from others with respect to the substantive strength of a party’s litigation position (considering

  both the governing law and the facts of the case) or the unreasonable manner in which the case was

  litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 524 U.S. 545, 554 (2014). “District

  courts may determine whether a case is ‘exceptional’ in the case-by-case exercise of their discretion,

  considering the totality of the circumstances.” Id. District courts “may consider a nonexclusive list of

  factors, including frivolousness, motivations, objective unreasonableness (both in the factual and legal

  components of the case) and the need in particular circumstances to advance considerations of

  compensation and deterrence.” Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 826, 842 (E.D. Tex. 2017)

  (citing Octane Fitness, Inc., 524 U.S. at 1756 n.6). “Patent litigants must establish their entitlement to

  fees under § 285 by preponderance of the evidence. Id. at 557.

          Unlike simply prevailing by showing non-infringement, a finding of inequitable conduct is


                                                       20
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 24 of 30 PageID #:
                                   14656


  sufficient to find an exceptional case and entitlement to fees and expenses. “[P]revailing on a claim of

  inequitable conduct often makes a case ‘exceptional,’ leading potentially to an award of attorneys’ fees

  under 35 U.S.C. § 285.” Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1289 (Fed. Cir.

  2011). “District courts have often awarded attorneys’ fees under § 285 following a finding of inequitable

  conduct, and [the Federal Circuit] has upheld such awards.” Energy Heating, LLC v. Heat On-The-Fly,

  LLC, 889 F.3d 1291, 1307 (Fed. Cir. 2018). Indeed, the Federal Circuit has held that “given the strict

  standard in Therasense, we are of the view that a district court must articulate a basis for denying

  attorneys’ fees following a finding of inequitable conduct.” Id. The Court found the ’428 Patent

  unenforceable due to Mr. Lavergne’s inequitable conduct from withholding and concealing material prior

  art with an intent to deceive. This alone is sufficient for a finding of exceptional case.

          If that finding alone is insufficient, the overwhelming weight of the evidence and facts dictate

  this is an exceptional case. Total has made enormous unsupportable settlement demands only to approach

  the Court before trial with less than $30,000 (systems without pump in housing) in damages according

  to its expert. (Dkt. 295-5 at 6 (first two gross sales multiplied by 3% plus 2 lines of lost profits)). Total

  has hidden relevant documents and hid behind multiple excuses (e.g. flood, ordinary business practices

  of destroying documents, failure of “the girls” to search and produce, and failure of counsel to provide

  instruction and search for documents (Trial Tr. at 53:2-25, 55:10-19, Sept. 13; Trial Ex. 248) only to

  produce them when the Court caught Total. Total has taken conflicting and changing infringement

  positions. It asserted claims that had not legal or factual basis. It asserted the LUPTA claim only to drop

  it at the last minute. Total and its counsel ignored multiple warning letters from PHC over a several years.

  Total’s counsel is subject to a pending Rule 11 motion. Total disregarded an Order to compel (Dkt. 136

  at 2) only to produce financial documents that allegedly supported it damages expert long after the close

  of discovery and immediately prior to trial. (Dkt. 309-3). Moreover, although Total represented it

  previously produced those financial documents, it would not respond to repeated emails from PHC’s

  counsel requested the date of the previous production. (Miller Decl. ¶¶ at 7-9, Mot. Ex. 2; Mot. Exs. 7,


                                                       21
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 25 of 30 PageID #:
                                   14657


  8, 9). Even after repeated warnings regarding false allegations of litigation misconduct, it continued to

  make such allegations including in its opening statement. Finally, in the ultimate showing of disregard

  for the law and this Court, Total filed its exhibit list (Dkt. 364) for the jury trial on Sep. 6, 2019, in which

  it included documents for systems and methods without at least one pump inside the housing. It did this

  even though the Court warned that extreme sanctions would occur if such documents were introduced.

  (Dkt. 357 at 4). All Total’s conduct, as described in detail in section II, infra, supports a finding of

  exceptional case and warrants an award of attorney fees and expenses to PHC.

          B.       The Attorneys Fees and Expenses Must Be Assessed Jointly and Severally.

          Throughout this litigation, Mr. Lavergne and Total have alleged they are the alter egos of each

  other. In fact, Total used this excuse to avoid dismissal of its claims due to a late assignment of rights to

  sue for past infringement by Mr. Lavergne. Federal law and Louisiana dictate the assessment of attorney

  fees and expenses against Mr. Lavergne and Total for at least three reasons.

                   1.      Mr. Lavergne Fraudulent Acts Render the Him Liable Under Louisiana
                           Law.

          Liable under 35 US.C. § 285 exists against Mr. Lavergne because he committed the fraudulent

  acts at issue as a corporate officer to Total. “Under Louisiana law, an individual may be held personally

  liable for a fraudulent act committed in his capacity as a corporate officer.” Endotech USA v. Bio Comp.

  Intern. PLC, No. CIV. A. 00–0957., 2000 WL 1594086, at *11 (E.D. La. Oct. 24, 2000). “[S]uch personal

  liability is independent from and does not require the disregard of the corporate entity under the alter ego

  doctrine.” Id.; see Tubos de Acero de Mexico, S.A. v. Am. Intern. Inv. Corp., Inc., 292 F.3d 471, 479 (5th

  Cir. 2002) (“[A]n action seeking to hold a corporate officer or director personally liable for fraud is

  separate from and does not require disregard of the corporate entity under the alter ego doctrine.”).

          The Court held Mr. Lavergne committed the fraudulent act in this case. “Defendant has proven

  with clear and convincing evidence that Mr. Lavergne deliberately withheld information regarding prior

  sales from the PTO” and “Defendant has proven with clear and convincing evidence that Mr. Lavergne



                                                        22
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 26 of 30 PageID #:
                                   14658


  specifically intended to deceive the PTO, and engaged in equitable conduct in order to obtain the ’428

  Patent.” (Dkt. 388 at 5-6). Mr. Lavergne testified he was “sole owner, sold director and sole shareholder

  of Total” during the entire prosecution of the application that issued as the ’428 Patent. (Dkt. 66-2 at ¶¶

  3, 7). Mr. Lavergne also testified prosecution of the application that issued as the ’428 Patent was by him

  as an officer of Total. (Id. at ¶¶ 8-17). Accordingly, liability may be assessed directly against Mr.

  Lavergne for his fraudulent obtaining of the ’428 Patent in his capacity as an officer of Total, or

  effectively as Total itself.

                   2.       Mr. Lavergne May Be Held Directly Liable as Total’s Alter Ego.

          Liability also must be assessed directly against Mr. Lavergne as Total’s alter ego. “[C]ourts may

  disregard the corporate form and exercise jurisdiction over an individual officer if the corporation is the

  ‘alter ego’ of the officer.” Cooper v. Primary Care Solutions, Inc., No. CV16259EWDCONSENT, 2017

  WL 1086186, at *5 (M.D. La. Mar. 21, 2017); see also Colonial Oaks Assisted Living Lafayette, v.

  Hannie Dev. Inc., No. 6:18-CV-01606, 2019 WL 3251379, at *3 (W.D. La. Jun. 14, 2019). “Some of the

  factors courts consider when determining whether to apply the alter ego doctrine include, but are not

  limited to: 1) commingling of corporate and shareholder funds; 2) failure to follow statutory formalities

  for incorporating and transacting corporate affairs; 3) undercapitalization; 4) failure to provide separate

  bank accounts and bookkeeping records; and 5) failure to hold regular shareholder and director

  meetings.” Colonial Oaks, 2019 WL 3251379, at *3.

          Mr. Lavergne and Total have alleged in this lawsuit they are “alter egos.” There is no evidence

  that the finances of Mr. Lavergne are any different than his personal finances. In fact, he testified that he

  uses his employees at Total to work on his other business ventures and manage those other entities

  finances. (Trial Tr. at 19:8-15, 60:6-14, Sept. 13). There is no evidence that he has followed statutory

  formalities as evidenced by the execution of the assignments of the ’428 Patent immediately before the

  filing of the lawsuit – three years after the patent issued and nearly seven years after the first application

  was filed. (Trial Ex. 222 at 8-10; Trial Ex. 223). There is no indication of any shareholder or director


                                                       23
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 27 of 30 PageID #:
                                   14659


  meetings because accordingly to Mr. Lavergne, he is the sole owner and director. (Dkt. 66-2).

          Even if Mr. Lavergne now argues he is not the alter ego, he cannot. Because this Court relied

  upon Total and Mr. Lavergne’s representation of alter ego status in denying a partial motion for summary

  judgment filed by PHC (Dkt. 148 at 5-6), Mr. Lavergne and Total are judicially estopped from now

  arguing Mr. Lavergne and Total are not alter egos.

          “Judicial estoppel is a common law doctrine that prevents a party from assuming inconsistent

  position in litigation.” Allen v. C & H Distribs, L.L.C., 813 F.3d 566, 572 (5th Cir. 2015). “The doctrine’s

  purpose is to protect the integrity of the judicial process by preventing parties from playing fast and loose

  with the courts to suit the exigencies of self interest.” Id. “Judicial estoppel has three elements: (1) The

  party against whom it is sought has asserted a legal position that is plainly inconsistent with a prior

  position; (2) a court accepted the prior position; and (3) the party did not act inadvertently.” Id.

          On November 23, 2016, PHC filed a Motion for Partial Summary Judgment based on Mr.

  Lavergne’s failure to assign to Total the right to sue for past infringement of the ’428 Patent in his March

  25, 2015 assignment to Total. (Dkt. 60). In response and relying on the Affidavit of Terry Lavergne (an

  intentional, not inadvertent, act), Total argued an assignment of right to sue for past infringement and

  damages was unnecessary because Total had always been the owner of the ’428 Patent as Mr. Lavergne’s

  “alter ego.” (Dkt. 66-1 at ¶ 4 (“Acting under his authority as the director and sole shareholder of Total,

  Mr. Lavergne is the alter ego of Total.”); Dkt. 66 at 12 (“In this capacity it is obvious that Terry Lavergne

  was more than a mere employee of Total and occupies such a relation to Total that he is its alter ego in

  such a capacity.”)). The Court denied the Motion for Partial Summary Judgment on the basis that “taking

  the facts in the light most favorable to Plaintiff, Lavergne was the alter ego of Plaintiff Total Rebuild.”

  (Dkt. 148 at 5). Judicial estoppel now precludes Total from arguing Mr. Lavergne is not Total’s alter ego.

  Fees and expenses must be assessed accordingly.

                  3.       Section 285 Provides for Direct Assessment.

          Section 285 liability may be assessed against Mr. Lavergne directly so long as (1) he is


                                                       24
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 28 of 30 PageID #:
                                   14660


  responsible for conduct that makes the case exceptional, (2) he is afforded due process, and (3) it is

  equitable to do so.” Iris Connex, LLC, 235 F. Supp. 3d at 843. Here, all factors are met.

          Mr. Lavergne and his attorneys were responsible for all the conduct that makes this case

  exceptional. First, it was Mr. Lavegne alone who intentionally deceived the PTO by withholding material

  prior art comprising sales of Millennium Test Systems prior to the critical date. Second, Mr. Lavergne

  was complicit with his attorneys’ ever-changing story as to why the Millennium Test System invoices

  were not disclosed to the PTO. The excuses, which contradicted one another, ranged from “implausible”

  to extremely implausible. Third, Mr. Lavergne and his attorneys are solely responsible for concealing the

  Millennium Test System documents and witness information in this litigation. The successive timing of

  the disclosures of various invoices and Total ever-changing excuses as to why the documents did not

  exist (and sworn statements and representations to the Court in support of those excuses) lead to only one

  conclusion—Mr. Lavergne and his attorneys intentionally concealed the invoices until a forensic

  examination was ordered.

          Mr. Lavergne was also afforded due process. Mr. Lavergne is alleged to be Total’s alter ego and

  is the sole owner and director of Total. Mr. Lavergne was also the only Total employee who testified

  during this litigation. He has had ample time to present his story to this Court. However, to the extent the

  Court finds Mr. Lavergne has not been afforded due process, PHC requests that he be provided with an

  opportunity to respond to this Motion and a hearing.

          Equitable considerations militate in favor of assessing fees directly against Mr. Lavergne. As

  discussed above, Mr. Lavergne is responsible for the conduct that renders this case exceptional. There

  are no innocent owners of Total, and Mr. Lavergne cannot place the blame elsewhere within Total.

  Liability must be assessed directly against Mr. Lavergne.




                                                      25
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 29 of 30 PageID #:
                                   14661


                                     Respectfully submitted,
                                     MILLER LEGAL PARTNERS PLLC
                                     /s/ Samuel F. Miller
                                     Samuel F. Miller, TN Bar No. 22936
                                     Nicholas R. Valenti, TN Bar No. 35420
                                     Sara R. Ellis, TN Bar No. 30760
                                     Hayley H Baker, TN Bar No. 37439
                                     Fifth Third Center – Suite 2000
                                     424 Church Street
                                     Nashville, Tennessee 37129
                                     Tel/Fax: (615) 988-9011
                                     Email: smiller@millerlegalpartners.com
                                             nvalenti@millerlegalpartners.com
                                             sellis@millerlegalpartners.com
                                             hbaker@millerlegalpartners.com

                                     NEUNERPATE

                                     /s/ Cliff A. LaCour
                                     Brandon W. Letulier - #28657
                                     Cliff A. LaCour - #30581
                                     One Petroleum Center, Suite 200
                                     1001 West Pinhook Road
                                     Lafayette, Louisiana 70503
                                     Tel: (337) 237-7000
                                     Fax: (337) 233-9450
                                     Email: bletulier@neunerpate.com
                                               clacour@neunerpate.com

                                     Attorneys for PHC Fluid Power, L.L.C.




                                       26
Case 6:15-cv-01855-TAD-CBW Document 399-1 Filed 09/18/19 Page 30 of 30 PageID #:
                                   14662


                                    CERTIFICATE OF SERVICE

          The undersigned certifies that on this 18th day of September 2019, a copy of the foregoing was
  served on counsel of record listed below via the Court’s ECF system:

         William W. Stagg
         Steven G. Durio
         Tyler Rush
         Ryan Goudelocke
         Durio, McGoffin, Stagg & Ackermann, PC
         220 Heymann Boulevard
         Post Office Box 51308
         Lafayette, LA 70505-1308
         Bill@dmsfirm.com Buzz@dmsfirm.com
         Tyler@dmsfirm.com
         Ryan@dmsfirm.com

         Brandon W. Letulier
         Cliff A. LaCour
         NeunerPate
         One Petroleum Center, Suite 200
         1001 W. Pinhook Road
         Lafayette, LA 70503
         bletulier@neunerpate.com
         clacour@neunerpate.com

         Chase A. Manuel
         Brazee, Edwards, & Durio
         2901 Johnston Street, Suite 206
         Lafayette, Louisiana 70503
         Telephone: (337) 237-0492
         Facsimile: (337) 232-7758
         chasemanuel@brazeelawfirm.com

                                                        /s/ Samuel F. Miller
                                                        Samuel F. Miller




                                                   27
